Rothrock, J.
I. The plaintiff is the widow of Solomon McReynolds, deceased. She claims that during her marriage her husband was the equitable owner of the land' in which she asserts a dower interest. It is conceded that Solomon McReynolds never had the legal title to the land. The legal title was 'vested in Madison McReynolds, the son of Solomon McReynolds. The land was conveyed by Madison McReynolds to the defendant liereiu by a deed of general warranty, during the marriage of plaintiff; and she claims that, as her husband was the complete equitable owner, and as the defendant had notice of such ownership before the conveyance was made to him, he took the land charged with her inchoate right of dower. It is not denied that, under section 2440 of the Code, a widow is dowable of lands of which the husband had an equitable & state, and it is conceded that Madison McReynolds held the mere naked legal title, and had no *209beneficial interest in tlie land. But it is claimed by the defendant that the land was purchased by Solomon McReynolds with the money of certain minors, of whom he was guardian, and the title was made to Madison McReynolds in trust for said minors. It is further claimed that, when the defendant purchased the land, he had no notice of the equity of Solomon McReynolds. The case therefore turns, upon the evidence, upon the two propositions involving the real nature of the trust created by.the transfer of the property to Madison McReynolds, and whether the defendant was a good-faith purchaser without notice of the equitable estate in the husband of the plaintiff.
It is conceded that Solomon McReynolds acquired the land by'means which he inherited as heir of a deceased son. The The property which he inherited from his son, and by which the land was acquired, was certain notes and a mortgage which his deceased son held upon the land at his death. He did not make any actual investment of the money of his wards in the notes and mortgage, nor in the land. It is claimed, however, that he set apart the notes and mortgage, and afterwards the land, by conveying it to his son Madison, for the benefit of his wards. In our opinion, Solomon McReynolds never did any act which divested himself of the notes or mortgage or land. He could not, as guardian, loan his wards’ money to himself; nor conld he, without an order of the circuit court, invest it in lands: and it appears that the circuit court refused to recognize the claimed transactions as binding upon the wards, and. in effect held that the guardian must account for the wards’ money, without any reference to the land or notes or mortgage. A further discussion of this branch of the case is unnecessary.
II. The only remaining question is, did the defendant purchase and pay for the land in good faith and without notice? The evidence on this question is quite voluminous, and we will not undertake to set it out or discuss it in this opinion. It is sufficient to say that we fully concur with the *210circuit court in holding that the defendant, before he made his purchase, had such notice as to charge him with knowledge of the plaintiff’s right in the land. We have given all the evidence most careful consideration, and reach this conclusion without doubt or hesitation.
Counsel for the defendant rely upon the case of Beclc v. Beclc, 64 Iowa, 155, as decisive of the rights of the parties in the case at bar in favor of the defendant. But in that case the husband invested his money in land, and had it conveyed to the son, so far as it appears, absolutely. It was an absolute vesting of both the legal and equitable title in the son. The title was not held by the son in trust for the father. In this case it is conceded that Madison McEeynolds held the title as a mere trustee, and the trust was enforceable by his father.
We thjnk the decree of the circuit court should be
Aeeirmed.